Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which states, when new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Regarding duplicate claims 36,37,38, Examiner suggests renumbering the second occurrence of claims 36,37,38 to 40,41,42. For the purposes of examination, the method claim version(the second occurrence) of claims 36,37,38 will be interpreted as claims 40,41,42.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1,2,11,14,21,22,24,31-42  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190310926 A1 (Hashimoto) in view of US 10503612 B1 (Wang).
Regarding claim 1, Hashimoto teaches,
A system comprising: a plurality of nodes, wherein a source database is stored on the plurality of nodes(fig 1:2A-1,2B-1,2C-1; par 32 “In the example of FIG. 1, it is assumed that one node 2A-1 operates as a primary server, three nodes 2B-1 to 2B-3 operate as a synchronous standby server, and three nodes 2C-l to 2C-3 operate as an asynchronous standby server.”); and
a processor executing computer-readable instructions stored on a memory to(par 131 “The processor 10a deploys and executes the program 10g stored in the storage unit 10c on the memory lOb to implement the functions as the primary server 2A, the synchronous server 2B, the asynchronous server 2C, or the AP server 3 illustrated in FIG. 1.”):
designate a primary node from the plurality of nodes based on a switch over policy (par 34 “The primary server 2A is an example of an active node managing the master data of a DB. The primary server 2A performs a process of updating the DB of the primary server 2A according to a DB updating task.” par 70,71 “Further, the switching controller 24 may execute the state reconstruction based on the priority order between a node 2 in the "synchronous standby" state and a node 2 in the "asynchronous standby" state.”);
designate remaining ones of the plurality of nodes as secondary nodes to take over from the primary node(fig 5:S4; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6) (step S4; see the arrow (3) in FIG. 6).”) upon failure of the primary node(fig 5:S1; par 98; “As illustrated in FIG. 5, the synchronous server 2B (and the asynchronous server 2C) detects that a failure accompanying server down has occurred in the primary server 2A-1 (see, e.g., FIG. 6) (step Sl; see the arrow (1) in FIG. 6).”);
designate an initial active node from the plurality of nodes(fig 5:S4; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6) (step S4; see the arrow (3) in FIG. 6).”) based on a switch over policy(fig 4:”promotion according to priority order”; par 71 “Further, the switching controller 24 may execute the state reconstruction based on the priority order between a node 2 in the "synchronous standby" state and a node 2 in the "asynchronous standby" state.”);
backup the source database from the initial active node(fig 5:S6; par 112 “Then, the switching controller 24 of the primary server 2A-2 promotes the asynchronous server 2C whose WAL state is close to the latest, to a new synchronous server 2B-4 (see, e.g., FIG. 7) (step S6; see the arrow (5) in FIG. 7) and the process is ended.”; par 54 “The user data 211 stored in the DB 21 of the primary server 2A may be handled as master data, and the user data 211 stored in the synchronous server 2B or the asynchronous server 2C may be handled as synchronous backup or asynchronous backup of the master data.”);
automatically designate, based on the switch over policy, another node of the plurality of nodes as a next active node upon the initial active node becoming unavailable(fig 5:S1; par 98; “As illustrated in FIG. 5, the synchronous server 2B (and the asynchronous server 2C) detects that a failure accompanying server down has occurred in the primary server 2A-1 (see, e.g., FIG. 6) (step S1; see the arrow (1) in FIG. 6).”); and
continue backups of the source database from the next active node upon the initial active node becoming unavailable(par 115 “In addition, the WAL number, which is an example of the priority information 213, may be updated according to the execution of the updating process by the primary server 2A and the synchronizing process by each node 2.”).
However, although Hashimoto teaches backing up write ahead logs, Hashimoto does not specifically teach creating a snapshot of the source database from the initial active node.
On the other hand, Wang teaches 
 A system comprising:
a plurality of nodes, wherein a source database is stored on the plurality of nodes(fig 1:116; col 5 ln 29-33 “The data store 118 contains the backup data from the compute infrastructure 102, for example  snapshots of VMs or application files. Both the DMS database 116 and the data store 118 are distributed across the nodes 114, for example using Apache Cassandra.”);
and a processor executing computer-readable instructions stored on a memory(fig 11:1182,1184; col 22 ln 51-59) to:
designate a primary node from the plurality of nodes(fig 9:902a; col 17 ln 7-11 “FIG. 9 is a block diagram illustrating a system for managing failover and failback for an application,
according to one embodiment. The system includes a primary environment 902a and a secondary environment 902b.”);
designate remaining ones of the plurality of nodes as secondary nodes to take over from the primary node upon failure of the primary node(fig 9:902b; col 17 ln 7-11 “FIG. 9 is a block diagram illustrating a system for managing failover and failback for an application,
according to one embodiment. The system includes a primary environment 902a and a secondary environment 902b.”);
designate an initial active infrastructure from the plurality of nodes based on a switch over policy(col 3 ln 32-38 “A data management and storage (DMS) cluster of peer DMS nodes manages fail over and failback of application(s) between a primary compute infrastructure and a secondary compute infrastructure. The primary compute infrastructure may be a production environment and the secondary compute infrastructure may be a remote cloud computing environment used primarily for backup purposes.”; col 20 ln 59-63 “For example, the primary DMS cluster 912a may share the SLA for the virtual machines of the application with the secondary DMS cluster 912b. In another example, the secondary snapshots may use a different SLA or other policy.”);
create a snapshot of the source database from the initial active node(fig 10:1005 col 19 ln 33-35 “A primary DMS cluster 912a generates 1005 primary snapshots of virtual machines 904 executing an application in a primary compute infrastructure 908a.”);
automatically designate, based on the switch over policy, another node of the plurality of nodes as a next active node upon the initial active node becoming unavailable(fig 10:1020 col 19-20 ln 65 – 6 “The primary snapshots of the virtual machines 904 of the primary compute infrastructure 908b are deployed 1015 as virtual machines 924 of the secondary compute infrastructure 908b to execute the application. For example, a failover may be initiated where the primary snapshots are deployed in the secondary compute infrastructure 908b responsive to a failure in the primary compute infrastructure 908b, a user input ( e.g., for a test), or some other reason.”); and
create a next snapshot of the source database from the next active node upon the initial active node becoming unavailable(col 20 ln 54-59 “A secondary DMS cluster 912b generates 1020 secondary snapshots of the virtual machines 924 while the virtual machines 924 are executing the application. In some embodiments, the SLA used to generate the primary snapshots in the primary environment 902a is used in the secondary environment 902b.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto to incorporate the snapshots of Wang.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto -- a need for a solution for the issue of how to quickly recover data in cases of failure(Wang col 1 ln 18-19 “One aspect of this is reliable data backup and storage, and fast data recovery in cases of failure.”) -- with Wang providing a known method to solve a similar problem. Wang provides “The primary snapshot may be converted to a form suitable for deployment as virtual machines in the secondary compute infrastructure.”(Wang col 1 ln 52-54) A snapshot reduces the amount of time required to deploy compared to building an environment from a transaction log.

Regarding claim 2, Hashimoto and Wang teaches,
The system of claim 1, wherein the switch over policy prefers the node with the latest backup(fig 5:S4; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6) (step S4; see the arrow (3) in FIG. 6).”)
However, although Hashimoto teaches preferring switching over with nodes that have replicated closest in time, Hashimoto does not specifically teach a primary-only policy, wherein the processor selects the next active node from the plurality of nodes designated as the primary node.
On the other hand, Wang teaches 
A failover and failback system(Wang col 2 ln 1-3 “some embodiments include a system for failover and failback of an application between a primary compute infrastructure and a secondary compute infrastructure.”)
Applicant has specifically defined “primary-only policy” to be limited as follows throughout prosecution
“A primary-only EA policy defines that the next eligible EA node is to be selected from a primary node ( e.g., the primary node 410) and not a standby node.”(instant application specification par 101)).
wherein the switch over policy is a primary-only policy.(Wang fig 10:1020; col 20 ln 54-59 “A secondary DMS cluster 912b generates 1020 secondary snapshots of the virtual machines 924 while the virtual machines 924 are executing the application. In some embodiments, the SLA used to generate the primary snapshots in the primary environment 902a is used in the secondary environment 902b.”)
wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the primary node(fig 10:1020; (fig 10:1020; col 20 ln 54-59 “A secondary DMS cluster 912b generates 1020 secondary snapshots of the virtual machines 924 while the virtual machines 924 are executing the application. In some embodiments, the SLA used to generate the primary snapshots in the primary environment 902a is used in the secondary environment 902b.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto to incorporate the primary-only switch over policy of Wang.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto -- a need for a solution for the issue of how to continue backing up after the failover(Wang col 4 ln 8-18) -- with Wang providing a known method to solve a similar problem. Wang provides “a system for failover and failback of an application between a primary compute infrastructure and a secondary compute infrastructure.”(Wang col 2 ln 1-3)
 
Regarding claim 31, Hashimoto and Wang teaches,
The system of claim 1, 
Wang further teaches,
wherein the plurality of nodes are distributed between a first cluster and a second cluster.(fig 1:112x,112y; col 4 ln 49-60 “In this example, to provide redundancy, two DMS clusters 112x-y are used. From time to time, data stored on DMS cluster 112x is replicated to DMS cluster 112y. If DMS cluster 112x fails, the DMS cluster 112y can be used to provide DMS services to the compute infrastructure 102 with minimal interruption.”)

Regarding claim 32, Hashimoto and Wang teaches,
The system of claim 1, 
Hashimoto further teaches,
wherein each of the plurality of nodes stores a copy of the source database (Par 39 “Upon receiving the log transfer completion response from all the synchronous servers 2B among WAL transmission destination nodes 2, the primary server 2A may determine that the synchronizing process has been completed and may terminate the transaction of the synchronizing process. This may ensure a data synchronization (data identity) between the primary server 2A and the synchronous server 2B.”)

Regarding claim 33, Hashimoto and Wang teaches,
The system of claim 31, 
Wang further teaches,
wherein each of the first cluster and the second cluster stores a copy of the source database.(fig 1:112x,112y; col 4 ln 49-60 “In this example, to provide redundancy, two DMS clusters 112x-y are used. From time to time, data stored on DMS cluster 112x is replicated to DMS cluster 112y. If DMS cluster 112x fails, the DMS cluster 112y can be used to provide DMS services to the compute infrastructure 102 with minimal interruption.”)

Regarding claim 34, Hashimoto and Wang teaches,
The system of claim 31, 
Wang further teaches,
wherein the processor further executes the instructions to create a cloned database from the snapshot. (fig 10:1020 col 19-20 ln 65 – 6 “The primary snapshots of the virtual machines 904 of the primary compute infrastructure 908b are deployed 1015 as virtual machines 924 of the secondary compute infrastructure 908b to execute the application. For example, a failover may be initiated where the primary snapshots are deployed in the secondary compute infrastructure 908b responsive to a failure in the primary compute infrastructure 908b, a user input ( e.g., for a test), or some other reason.”)

Regarding claims 11,14,35-38 they are the media comprising instructions to implement the method the system claims 1,2,31-34 implement and are rejected for the same reasons.

Regarding claims 21,24,39-42 they are the method the system claims 1,2, 31-34  implement and are rejected for the same reasons.

Claim(s) 3,4,7,15,16,19,25,26,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190310926 A1 (Hashimoto) and US 10503612 B1 (Wang) in view of  US 20070234115 A1 (Saika).

Regarding claim 3, Hashimoto and Wang teaches,
The system of claim 1, wherein the switch over policy prefers the node with the latest backup(fig 5:S4; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6) (step S4; see the arrow (3) in FIG. 6).”)
However, although Hashimoto teaches preferring switching over with nodes that have replicated closest in time, Hashimoto and Wang does not specifically teach a secondary-only policy, wherein the processor selects the next active node from the plurality of nodes designated as the secondary nodes.
On the other hand, Saika teaches 
The system of claim 1, wherein the switch over policy is a secondary-only policy(fig 22:S75; par 103 “The file server 160 (360) for which the failover has been completed finds out a possible new takeover destination to reconstruct a cluster. It should be noted that the takeover destination is limited according to the priority of the file server as described below.”), and
wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the secondary nodes(par 108,109 “High Priority; Failover to the remote site 2 can be carried out.” Par 94 “A geographically farther site is set to the destination of a takeover as the priority of the failover increases, and a geographically closer site is set to the destination of the takeover as the priority decreases.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto and Wang to incorporate the a secondary-only policy, wherein the processor selects the next active node from the plurality of nodes designated as the secondary nodes of Saika.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto and Wang -- a need for a solution for the issue of how to prioritize which node to fail over to when there are multiple backups(Saika par 6,7 “There pose the following problems if there are available multiple options for a destination of a failover such as a node in a remote site in addition to the same node and other node in a local site.”) -- with Saika providing a known method to solve a similar problem. Saika provides “According to this invention, there is provided a failover method used for a system, … The method including the steps of: … setting a failover destination of the respective nodes of the primary site to either one of a node of the secondary site and a node of the primary site based on a correspondence set in advance between a priority and an extent of the failover destination; backing up data from a node of the primary site to a node of a determined failover destination;”(Saika par 12,21,23-24)
 
Regarding claim 4, Hashimoto and Wang teaches,
The system of claim 1, wherein the switch over policy prefers the node with the latest backup(fig 5:S4; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6) (step S4; see the arrow (3) in FIG. 6).”), and
However, Hashimoto and Wang do not specifically teach a prefer-secondary policy, wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the secondary nodes, or upon determining that none of the plurality of nodes are the secondary nodes, select the next active node from the plurality of nodes designated as the primary node.
On the other hand, Saika teaches 
 The system of claim 1, wherein the switch over policy is a prefer-secondary policy(fig 22:S75; par 103 “The file server 160 (360) for which the failover has been completed finds out a possible new takeover destination to reconstruct a cluster. It should be noted that the takeover destination is limited according to the priority of the file server as described below.”), and
wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the secondary nodes.(par 108,109 “High Priority; Failover to the remote site 2 can be carried out.”), or upon determining that none of the plurality of nodes are the secondary nodes, select the next active node from the plurality of nodes designated as the primary node(par 104-107; “Medium Priority; Failover to other NAS in the local site 1 can be carried out.”; Par 94 “A geographically farther site is set to the destination of a takeover as the priority of the failover increases, and a geographically closer site is set to the destination of the takeover as the priority decreases.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto and Wang to incorporate the a secondary-only policy, wherein the processor selects the next active node from the plurality of nodes designated as the secondary nodes of Saika.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto and Wang -- a need for a solution for the issue of how to prioritize which node to fail over to when there are multiple backups(Saika par 6,7 “There pose the following problems if there are available multiple options for a destination of a failover such as a node in a remote site in addition to the same node and other node in a local site.”) -- with Saika providing a known method to solve a similar problem. Saika provides “According to this invention, there is provided a failover method used for a system, … The method including the steps of: … setting a failover destination of the respective nodes of the primary site to either one of a node of the secondary site and a node of the primary site based on a correspondence set in advance between a priority and an extent of the failover destination; backing up data from a node of the primary site to a node of a determined failover destination;”(Saika par 12,21,23-24)

Regarding claim 7, Hashimoto and Wang teaches,
The system of claim 1, 
Hashimoto further teaches,
wherein the processor further executes the computer-readable instructions to select the next active node based upon how recent the backup of each node is.(fig 6; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6)(step S4; see the arrow (3)in FIG. 6”)
However, Hashimoto and Wang do not specifically teach a priority assigned to at least a subset of the plurality of nodes.
On the other hand, Saika teaches 
wherein the processor further executes the computer-readable instructions to select the next active node based upon a priority assigned to at least a subset of the plurality of nodes.(par 103 “the file server 160 (360) for which the failover has been completed finds out a possible new takeover destination to reconstruct a cluster. It should be noted that the takeover destination is limited according to the priority of the file server as described below.” Par 104-109 describes the various priority levels assigned to various node subsets.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto and Wang to incorporate the a secondary-only policy, wherein the processor selects the next active node from the plurality of nodes designated as the secondary nodes of Saika.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto and Wang -- a need for a solution for the issue of how to prioritize which node to fail over to when there are multiple backups(Saika par 6,7 “There pose the following problems if there are available multiple options for a destination of a failover such as a node in a remote site in addition to the same node and other node in a local site.”) -- with Saika providing a known method to solve a similar problem. Saika provides “According to this invention, there is provided a failover method used for a system, … The method including the steps of: … setting a failover destination of the respective nodes of the primary site to either one of a node of the secondary site and a node of the primary site based on a correspondence set in advance between a priority and an extent of the failover destination; backing up data from a node of the primary site to a node of a determined failover destination;”(Saika par 12,21,23-24)

Regarding claims 15,16, and 19, they are the media comprising instructions to implement the method the system claims 3,4, and 7 implement and are rejected for the same reasons.
Regarding claims 25,26, and 29, they are the method the system claims 3,4,and 7 implement and are rejected for the same reasons.

Claim(s) 5,17,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190310926 A1 (Hashimoto) and US 10503612 B1 (Wang)  in view of  US 20110022882 A1 (Jaehde).

Regarding claim 5, Hashimoto and Wang teaches,
The system of claim 1, 
Hashimoto further teaches,
wherein the switch over policy is a prefer-primary policy(fig 7:2A-2; par 109 “Based on one of the above rules, each node 2 that determines that the latest WAL has been applied to the plural nodes 2 including its own node 2 may determine whether its own node 2 is a target of promotion to the primary server 2A-2.”), and
wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the primary node(par 105 “When there are plural synchronous servers 2B to which the latest WAL has been applied (i.e., when there are plural switching candidates), one synchronous server 2B of these switching candidates may be promoted to the primary server 2A-2 based on a rule shared in advance between the synchronous servers 2B.”), or upon determining a failure in the plurality of nodes is the primary node, select a replacement primary node from the plurality of nodes designated as the secondary nodes(fig 9; par 112 “Then, the switching controller 24 of the primary server 2A-1 promotes the asynchronous server 2C whose WAL state is close to the latest, to a new synchronous server 2B-4 (see, e.g., FIG. 9) (step S13; see the arrow (3) in FIG. 9) and the process is ended.”).
However, Hashimoto and Wang do not specifically teach upon determining that none of the plurality of nodes are the secondary nodes, select the next active node from the plurality of nodes designated as the primary node.
On the other hand, Jaehde teaches 
 The system of claim 1, wherein the switch over policy is a prefer-secondary policy(Fig 4:450; par 81 “Based on the health information for the nodes in the local failover scope, the determined scope of the power failure, information regarding an amount of time required for failover to a remote node in a remote failover scope, and optionally, infrastructure information, the failover scopes of the failover policy are dynamically modified to identify nodes that are within the scope of the power failure, nodes that are not within the scope of the power failure, and relative measures of the nodes with regard to suitability as candidates for failover of application(s) on the faulty node (step 450).”), and 
wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the secondary nodes(par 78 “Moreover, as mentioned above, whether to failover to a local node or a remote node may be determined, at least partially, based on the amount of time that the faulty node can continue to operate on a backup power Supply provided via the faulty node's UPS.”), or upon determining that none of the plurality of nodes are the secondary nodes, select the next active node from the plurality of nodes designated as the primary node(fig 4:460; par 81 “The selection of the one or more best candidate nodes for failover may be performed in a manner Such as previously described, e.g., selecting a local node, if one exists that is not subject to the power failure, determining if failover to a remote node can be performed based on how long the faulty node can operate on backup battery power and the time to perform a remote failover operation, selecting a local node that is subject to the power failure in the event that the failover operation cannot be performed within the amount of time the faulty node can remain operational on backup battery power, etc.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto and Wang to incorporate the idea of upon determining that none of the plurality of nodes are the secondary nodes, select the next active node from the plurality of nodes designated as the primary node of Jaehde.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto and Wang -- a need for a solution for the issue of how to prioritize failover options when the default option becomes unavailable(Jaehde par 18 “The objective is to dynamically deter mine the most reliable node of the high availability cluster in the event of a failure and drive the failover to that node, even to the extent of overriding any established or default failover policies.”)-- with Jaehde providing a known method to solve a similar problem. Jaehde provides “The illustrative embodiments provide a mechanism for dynamically updating failover polices in a high availability cluster of computing devices so as to increase application availability.”(Jaehde par 18)

Regarding claim 17, it is the media comprising instructions to implement the method the system claim 5 implements and is rejected for the same reasons.
Regarding claim 27, it is the media comprising instructions to implement the method the system claim 5 implements and is rejected for the same reasons.

Response to Arguments
Applicant’s arguments, see Remarks pg 8-11, filed 10/18/2022, with respect to the rejection(s) of claim(s) 1,11,21 under 35 USC 102 as being unpatentable over US 20190310926 A1 (Hashimoto) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of as being unpatentable under 35 U.S.C. 103 as being unpatentable over US 20190310926 A1 (Hashimoto) in view of US 10503612 B1 (Wang) .
With respect to the independent claims, the applicant has argued that Hashimoto does not teach limitation “designate an initial active node from the plurality of nodes based on a switch over policy”. The examiner respectfully disagrees. Hashimoto teaches, in the cited fig 1:2A-1,2B-1,2C-1; par 32 “In the example of FIG. 1, it is assumed that one node 2A-1 operates as a primary server, three nodes 2B-1 to 2B-3 operate as a synchronous standby server, and three nodes 2C-l to 2C-3 operate as an asynchronous standby server.” This teaches the initial active node. The switch over policy is taught in par 70,71 “Further, the switching controller 24 may execute the state reconstruction based on the priority order between a node 2 in the "synchronous standby" state and a node 2 in the "asynchronous standby" state.”. The examiner interprets this as “designate an initial active node from the plurality of nodes based on a switch over policy”. 
With respect to the independent claims, the applicant has further argued that Hashimoto, nor any of the additional references, including Wang, does not teach limitation “create a snapshot of the source database from the initial active node”. The examiner respectfully disagrees. Wang teaches, in the cited fig 10:1005 col 19 ln 33-35 “A primary DMS cluster 912a generates 1005 primary snapshots of virtual machines 904 executing an application in a primary compute infrastructure 908a.”. The examiner interprets this as “create a snapshot of the source database from the initial active node”. 
With respect to new claim 31, the applicant has further argued that Hashimoto, nor any of the additional references, including Wang, does not teach “a plurality of nodes distributed between a first cluster and a second cluster”. The examiner respectfully disagrees. Wang teaches, in the cited fig 1:112x,112y; col 4 ln 49-60 “In this example, to provide redundancy, two DMS clusters 112x-y are used. From time to time, data stored on DMS cluster 112x is replicated to DMS cluster 112y. If DMS cluster 112x fails, the DMS cluster 112y can be used to provide DMS services to the compute infrastructure 102 with minimal interruption.”. The examiner interprets this as “a plurality of nodes distributed between a first cluster and a second cluster”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170235758 A1 - Gopalapura - general backup policy reference. 
 US 20200110675 A1 - Wang - general backup policy reference.
US 20160048408 A1 - Madhu - general backup policy reference.
US 20200349018 A1 - Meadowcroft - Real time backup system.
US 10725866 B1 - Palaiah - active and passive backups, updates passive backups. 
US 20200104377 A1 - Earnesty - selects migration targets based on requirements. Related to priority/ranking of failover nodes
US 20200104376 A1 - Earnesty - similar, might be better, more focused on target requirements.  Related to priority/ranking of failover nodes 
US 20200050522 A1 - Coleman - general backup policy reference, failover into the same cluster. related to claim 9.
US 20190384496 A1 - Abdul Rasheed - backup sent to cluster, may be implemented across cluster.
US 20190324865 A1 - Weissman - policy group selection pattern - picks where to store backups. Has two clusters. Related to priority/ranking of failover nodes
US 20190155699 A1 - Luo - Generic incremental backup system, similar time machine to applicant.
US 10719407 B1 - Chockalingam - Generic backup system, fault domains.
US 20180157561 A1 - Venkatesh - round robin failover for disaster recovery 
US 20170235950 A1 - Gopalapura Venkatesh - round robin failover more detail than Venkatesh 
US 20140201171 A1 - Vijayan - round robin failover for backups.
US 7389300 B1 - Shah - picks a failover target at random, related to canceled claim 6.
US 20190339870 A1 - Meiri - cascading backup – related to secondary only backup from canceled claim 10. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113